806 So. 2d 575 (2002)
Don S. GAINES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-2841.
District Court of Appeal of Florida, First District.
January 28, 2002.
Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The trial court denied as successive the appellant's motion filed under Florida Rule of Criminal Procedure 3.800(a). Because the present motion was filed and ruled on while an appeal of one of the appellant's previous Rule 3.800(a) motions, raising the same issue, was pending in this Court, the trial court did not have jurisdiction over the instant motion. See Bates v. State, 704 So. 2d 562 (Fla. 1st DCA 1997). The trial court therefore should have dismissed the motion for lack of jurisdiction, rather than having denied the motion. See Williams v. State, 795 So. 2d 975 (Fla. 1st DCA 2001). Accordingly, we vacate the order *576 denying the motion and remand for the trial court to dismiss the motion.
VACATED AND REMANDED.
ALLEN, C.J., and BENTON and PADOVANO, JJ., concur.